Citation Nr: 1513074	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-46 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to service-connected disability.

2.  Entitlement to a rating in excess of 10 percent for right knee instability.

3.  Entitlement to a rating in excess of 10 percent for degenerative changes of the right knee.

4.  Entitlement to a rating in excess of 20 percent for cervical osteoarthritis. 

5.  Entitlement to a total disability rating by reason of individual unemployability
(TDIU). 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1977.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and Winston-Salem, North Carolina, respectively.  Jurisdiction is with the RO in Winston-Salem, North Carolina.

In June 2013, the Veteran testified during a Board Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

In an October 2013 decision, the Board restored a 10 percent rating for instability of the right knee from March 11, 2009 and a 20 percent rating for cervical osteoarthritis from February 1, 2010 to May 24, 2011.  The Board then remanded the matters of entitlement to increased ratings for instability of the right knee, chondromalacia of the right knee, and cervical osteoarthritis along with the claim for service connection for diabetes mellitus and the claim for a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development of the record. The case has since returned to the Board for the purpose of appellate disposition.  For the following reasons, the AOJ is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.   

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Right knee instability is no more than slight.  

2.  Right knee degenerative changes are manifested by painful motion; flexion is better than 45 degrees and extension is full.

3.  Cervical osteoarthritis is manifested by complaints of pain on motion of the lumbar spine on examination, but does not cause limitation of cervical flexion to 15 degrees or less or favorable ankylosis of the entire cervical spine, does not demonstrate neurologic impairment outside of right and left upper extremity peripheral neuropathy, and/or does not cause incapacitating episodes as defined by VA.

4.  The Veteran meets the schedular requirement for TDIU, and the combine effects of his service-connected disabilities render him unemployable.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria for a rating in excess of 10 percent for right knee degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2014).

3.  The criteria for a rating in excess of 20 percent for cervical osteoarthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 4.3, 4.74.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2014).

4.  The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the claim for TDIU, to the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of the VCAA is not required at this time.

With regard to the remaining claims, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for his disabilities. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the March 2009 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.   Pursuant to the Board's August 2013 remand, additional VA treatment records and the report of September 2012 hospitalization at the VA Medical Center in Richmond was obtained and associated with the claims file.

The Veteran was also provided with various VA examinations as to his disabilities on appeal, to include most recently in August 2014 pursuant to the Board's October 2013 remand instructions.  As these examinations were based on review of the Veteran's symptoms and complaints, discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  Moreover, the August 2014 VA examinations provide contemporaneous findings, in compliance with the Board's remand instructions as well. Stegall, 11 Vet. App. at 271.

The Veteran also presented testimony at a Board hearing in June 2013. During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities and for award of a TDIU. His functional impairment and manifestations were addressed. The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for increased rating for right knee and cervical spine disabilities, and the claim for TDIU are thus ready to be considered on the merits.

III.  Increased Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, as discussed below in greater detail, uniform evaluations are warranted.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as are the disabilities on appeal, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

A. Right Knee

By way of history, the Veteran filed a claim for increased rating for right knee disability in February 2009.  At that time, he was service-connected for instability of the right knee, rated as 10 percent disabling.  In April 2009, the RO denied the claim for increase and the Veteran appealed the decision.  In a September 2009 rating decision, the RO reduced the rating assigned for right knee instability to noncompensable, effective March 11, 2009, and assigned a separate 10 percent rating based on limitation of motion of the right knee, also effective March 11, 2009.  As noted in the Introduction, the Board restored the 10 percent rating for right knee instability in an October 2013 decision.

The Veteran's degenerative changes of the right knee are rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Veteran's right knee disability is rated as 10 percent disabling pursuant to Diagnostic Code 5257.  Under this code, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee, while a 30 percent rating is assigned where recurrent subluxation or lateral instability is severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Other diagnostic codes provide rating criteria used to evaluate ankylosis, limitation of extension, dislocated cartilage, impairment of the tibia and fibula, and genu recurvatum.

VA treatment records document the Veteran's report of right knee pain and treatment for chondromalacia of the knee.  On VA treatment in February 2009, the Veteran reported that it felt like his right knee was going "out of place" and he requested-and subsequently received-a knee brace. 

A March 2009 VA examination report reflects that the Veteran complained of progressive right knee pain with stiffness and episodes of giving way.  He took medication, underwent physical therapy, and intermittently used a brace for treatment.  A summary of joint symptoms indicates that the Veteran endorsed giving way, pain, stiffness, and decreased of joint motion.  He denied instability, weakness, episodes of dislocation or subluxation, and incoordination.  The Veteran reported that locking episodes occurred 1 to 2 times per year.  There was no effusion and he denied flare-ups. He indicated that he was able to stand for 15-30 minutes and was able to walk 1 to 3 miles.  

Objectively, the examiner noted that the Veteran's gait was normal and there was no evidence of abnormal weight bearing.  He observed crepitus and guarding of movement.  There was no mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.

Range of motion testing revealed flexion to 115 degrees and full extension (0 degrees).  There was no objective evidence of pain following repetitive motion or additional limitations after 3 repetitions of range of motion.  The examiner noted that there was joint ankylosis.  

X-ray of the right knee revealed mild degenerative changes.

The examiner diagnosed chondromalacia of the right knee, and noted that the Veteran's right knee problems caused severe effects on his ability to play sports and mild to moderate effects on daily activities such as chores, exercise, and recreation.

A March 2011 VA examination report reflects that the Veteran had been on various anti-inflammatory drugs, and had been treated with ice, cortisone shots, braces, and narcotics.  His response to treatment was fair.  He reported that his last flare-up episode was in October 2010 when his knees buckled and he missed several days of school.  Precipitating factors included prolonged walking and standing and flare-ups were alleviated with rest and analgesics.  The Veteran reported that he experienced severe loss of motion or decrease in function during flare-ups.  He noted that he had a knee brace but found it cumbersome and not very effective for walking.  There had been no episodes of dislocation or recurrent subluxation.  The Veteran indicated that he was a culinary student and had missed several days during the past 12 months due to the condition.  The examiner noted that the condition would impact employment in that it impaired mobility.  There was no impact on activities of daily living.

Objectively, there was evidence of tenderness to palpation but no deformity or instability.  Range of motion testing revealed flexion to 130 degrees and extension to 0 degrees with pain on motion.  After repetitive range of motion, flexion was limited to 120 degrees.  The main factor causing the limitation was noted to be pain.  Gait was noted to be normal.  With respect to functional limitations on standing and walking, the Veteran stated that he could walk 4 to 5 blocks, but slowly, and that he could stand for 20 minutes.  The examiner noted that no ankylosis was present.  An x-ray was normal.

The examiner diagnosed right knee chondromalacia.

A September 2011 VA treatment report reflects the Veteran's report that he fell down a flight of stairs due to an episode where his right knee gave way.  He indicated that his right knee popped and gave out before the fall.

During the Veteran's July 2013 Board hearing, the Veteran described episodes of locking of the knee, which occurred when he sat for long periods of time. He reported that he took pain medication for the knee and also used heat and ice.  He reported an incident of his right knee giving way, which caused him to fall and hurt his shoulder.  He indicated that he fell several times a week due to right knee instability.  He had used a knee brace, crutches, and a cane.  The Veteran also noted that he sometimes used a stationary bike but it sometimes was painful. He noted that he could stand for only 5 minutes at a time and walk one-half of a block and back.  He rated his pain a level of 8 or 9 on a scale to 10.

An October 2013 VA treatment report reflects that the Veteran endorsed multiple stumbles and falls due to the right knee and hip giving out and causing instability with ambulation.  It was noted that he used a cane and wore a brace.

He also endorsed a specific fall the prior week due to his knee giving way, which led to a jaw injury.  Objectively, a McMurray's test was positive with medial rotation. There was no midline tenderness to palpation.  There was full range of motion with discomfort radiating up to the right hip with knee extension.  There was no medial-lateral instability, swelling, bruising, or erythema.

A February 2014 VA treatment report notes complaint of right knee pain and an assessment of arthralgia, chondromalacia, patella spur and osteoarthritis.

A March 2014 VA treatment report reflects that the Veteran had received a new right knee brace and was walking with less of a limp and a faster paced walk.

On VA examination in August 2014, the Veteran complained of daily pain in the right knee with frequent giving way.  He used a hinged brace which he stated have been helpful with stability, but he still needed to rely on a cane sometimes to prevent falling.   He also endorsed locking episodes.  The pain was aggravated by walking and bending.  He complained of increased pain and stiffness after periods of rest.  Current treatment consisted of bracing, Meloxicam, and a home exercise program.  He stated that the treatment did help somewhat with his stability and pain.  The Veteran reported flare-ups which limited his walking and ability to lift or carry.

On range of motion testing, right knee flexion was to 130 degrees, with objective evidence of painful motion at 115 degrees.  Extension was full (0 degrees) with no objective evidence of painful motion.  After 3 repetitions, range of motion testing remained unchanged.  The examiner did note that there was functional loss and impairment after repetitive use, including less movement than normal, pain on movement, instability of station, and disturbance of locomotion.  

Objectively, there was tenderness or pain to palpation of the joint line or soft tissue of the right knee.  Muscle strength testing was normal on right knee flexion and extension.

With respect to joint stability testing, anterior and posterior instability and medial-lateral instability testing yielded normal findings.  There was no indication of patellar subluxation or dislocation.  The examiner noted that the Veteran did not have a meniscal condition or surgical procedures for a meniscal condition.  

The examiner noted that October 2013 x-ray findings yielded no evidence of degenerative or traumatic arthritis or patellar subluxation.  There was indication of patella spurs.  

The examiner diagnosed chondromalacia patella of the right knee.  He noted that the condition impacted the Veteran's ability to work, in that when he last worked as a mail carrier, he had trouble getting up and down stairs.  The examiner remarked that the Veteran did not have ligamentous instability.  While he complained of giving way, this was a common complaint in patients with chondromalacia patella.  The examiner noted that the giving way occurred as a protective mechanism, and not because the knee was inherently unstable.  The examiner also indicated that pain, weakness, fatigability, or incoordination could significant limit functional ability during flare-up or during repeated use of the joint.

In various written statements dated in 2014 and 2015, the Veteran's family members and friends indicated that they had witnessed the Veteran's problems with his knee.  They indicate that they had witnessed him fall and had seen him use a brace and cane.

With respect to the currently assigned 10 percent rating for degenerative changes of the right knee, under Diagnostic Code 5260, the current evaluation contemplates pain on motion.  It is also consistent with flexion limited to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of flexion limited to 30 degrees.  38 C.F.R. § 4.7; DeLuca.  A separate rating may also be assigned for limitation of extension.  

In sum, the record reflects that the Veteran was able to consistently flex his knee over 100 degrees, and extension was full.  As flexion is not limited to 45 degrees or more, and extension is not limited or more an evaluation in excess of 10 percent is not warranted ( and a separate evaluation for limited extension is not warranted).  In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, while there is some indication of increased pain on repetition or during flare-up neither the medical nor lay evidence suggests that his limitation approximated 30 degrees of flexion even on repetition.  As a result, the 10 percent rating for degenerative changes of the right knee adequately compensates him for the extent of his pain.

In regard to the 10 percent rating assigned for instability, the Board finds that the weight of the evidence demonstrates that the Veteran's right knee instability most closely approximate the currently assigned 10 percent disability rating. In this regard, the Board finds that moderate subluxation or lateral instability is not shown.  The Board observes that the Veteran complains of instability of the right knee and frequent episodes of giving way, and treatment records document reports of falls due to the right knee, and x-rays document patella spurs.   However, on various VA examinations, instability testing yielded normal findings and there was no indication of meniscus abnormality; there were no signs of dislocation or subluxation, effusion, or inflammation.  Moreover, the August 2014 VA examiner indicated that the Veteran did not have a ligamentous instability and noted that while the Veteran complained of giving way, this was a common complaint in patients with chondromalacia patella.  The examiner noted that the giving way occurred as a protective mechanism, and not because the knee was inherently unstable.

The Veteran is competent to report experiencing instability and weakness.  However, the Board notes that objective evidence reveals that his disability is no more than slight.  In sum, the repeated examinations, prepared by skilled professionals are more probative and more credible than the lay evidence.  Thus, applying the facts to the criteria set forth above, the findings do not justify a higher rating under Diagnostic 5257 as no more than slight subluxation or lateral instability of the right knee is shown.  

Furthermore, there is no evidence of ankylosis, impairment of the tibia and fibula, impairment of the semilunar cartilage, or genu recurvatum.  While one examiner noted ankylosis, all subsequent examination note no ankylosis.   As such, the Board finds the latter findings more probative.  Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint.  Here, despite the Veteran's report of locking, objective findings reveal no impairment of the semilunar cartilage.  

B.  Cervical Spine

The Veteran's cervical osteoarthritis is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

The criteria for rating all disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine. Under the formula, a 10 percent disability evaluation is assigned when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, a vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability evaluation is contemplated when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent evaluation is for assignment when there is forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine. A 40 percent evaluation is warranted when there is unfavorable ankylosis of the entire cervical spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

On VA examination in March 2009, the Veteran endorsed progressive neck pain.  He noted that the pain radiated to the right shoulder.  The radiation of pain was graded as a 5 to 10 on a scale to 10 in severity.  It occurred daily.  He had associated neck stiffness and reduced range of motion.  The neck pain was precipitated by rotation of the neck to the left or right.  The Veteran endorsed a history of joint symptoms including decreased motion, stiffness, and pain.  The pain occurred in the mid-cervical spine when twisting the head to the left or right.  The pain was described as sharp and moderate in severity.  It occurred daily and lasted for several hours at a time.

The examiner indicated that there were no incapacitating episodes of spine disease.  He did not use any assistive device and he was able to walk 1 to 3 miles.  Inspection of the spine revealed normal posture, head appearance, and symmetry in appearance.  Gait was normal and there were no abnormal spinal curvatures or ankylosis.  Examination of the muscles of the spine revealed no spasm, atrophy, guarding, pain with motion, tenderness or weakness.  The examiner commented that muscle spasm, localized tenderness, or guarding was not sever enough to be responsible for an abnormal gait or abnormal spinal contour.  Neurological examination of the upper extremities-including motor, reflex, and sensory examination-yielded normal findings.  

Cervical spine range of motion findings revealed flexion to 45 degrees, extension to 25 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 80 degrees.  There was no objective evidence of pain following repetitive motion, or additional limitations after 3 repetitions of range of motion.  A cervical spine x-ray revealed degenerative changes.

The examiner diagnosed cervical spine degenerative arthritis with right radicular pain.  He noted that the Veteran had stopped working as a mail carrier due to the cervical spine condition, right knee condition, and mental health issues.  The examiner noted that the disability caused moderate effects daily activities including chores, exercise, and sports.

An April 2010 cervical spine revealed multilevel degenerative disc disease with annular bulge.  An impression of mild cervical spondylosis was indicated.

A March 2011 VA treatment report reflects that the Veteran reported neck pain that ached in damp weather.  He stated that his head felt too heavy for his neck and the posterior neck felt tight.  The pain radiated to the shoulders and he had paresthesias in his hands.  The pain improved when he wore and neck brace.  Lateral bending and rotation eased the pain on the ipsilateral side and worsened the pain on the contralateral side.  

Objectively, gait was normal, and there was tightness in the posterior neck and bilateral traps.  Range of motion was limited due to pain.  Rotation caused pain in the contralateral side.  The Veteran was assessed with pain in the neck and bilateral trapezius areas with a component of rotator cuff tendinitis and an element of capsulitis of the left shoulder.  

On VA examination in May 2011, the Veteran reported that his neck pain was not constant and only occurred with certain positions and the precipitating position varied.  The pain was localized primarily to the lower post neck down to the upper back.  He recently noted radiation to the right shoulder.  There were no flare-ups of joint disease, and the Veteran no additional loss of motion or decrease in function during a flare-up.

The examiner noted that there were no incapacitating episodes of disc disease.  Inspection of the spine revealed normal gait, spinal curvature, and posture with symmetry in appearance.

Range of motion testing revealed forward flexion to 30 degrees, extension to 35 degrees, left lateral flexion and rotation to 35 degrees, and right lateral flexion and rotation to 30 degrees.  There was objective evidence of pain with motion.  Repetitive range of motion did not result in additional loss of motion.  There was no ankylosis or abnormality of the cervical spine musculature. A neurological examination yielded normal findings but with only good muscle movement produced against some resistance, but not against normal resistance.

An x-ray revealed degenerative spurring anteriorly.  The examiner diagnosed cervical spine osteoarthritis.

A November 2011 VA physical medicine rehabilitation consult reflects that the Veteran complaints of neck and back pain with prolonged sitting.  The pain was located primarily along the lower cervical paraspinals.  Intensity was rated a 4 or 5 out of 10.  Exacerbating factors included prolonged sitting while relieving factors including lying supine with a towel roll at the cervical spine.  Range of motion was within normal limits for flexion, extension, rotation, side bending, and the bilateral shoulder joints.  Strength was 4 out of 5 for the upper extremities.  He was ordered a home traction unit.

In December 2011, the Veteran was seen in the VA emergency department for complaints of increasing neck pain after a fall.  It was noted that it hurt for him to tilt his head up and turn to the left.

A December 2011 VA cervical spine x-ray revealed mild degenerative changes at multiple levels with minimal bony foraminal narrowing.

During the Veteran's Board hearing, he testified that he experienced flare-ups of cervical spine pain that limited his ability to function, but did not require bed rest. He reported that he could only slightly turn his head to the right or left.  He reported that he stopped working as mail carrier in part due to his cervical spine disability, and was unable to pass a Department of Transportation test to become a bus driver because of his cervical spine disability.

On VA examination in August 2014, the Veteran stated that his neck pain had progressively worsened over the years.  He indicated that the neck pain was nearly constant and he occasionally had radiating pain down both arms.  He also complained of intermittent tingling in his upper arms and fingers and weakness in the arms and hands.  The pain was alleviated by laying down supine on the floor.  He occasionally wore a cervical collar when sitting and watching television.  He used home traction, which was helpful temporarily.  The pain was aggravated by cold and humid weather, prolonged walking, and lifting/carrying.  During flare-ups, he was limited in lifting and carrying and had difficulty opening a jar.

Range of motion testing revealed forward flexion to 35 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 65 degrees, each pain at the endpoint of range of motion.  After repetition, there was no additional limitation in range of motion in degrees.  With respect to functional loss or impairment, the examiner indicated that contributing factors included less movement than normal and pain on movement.  

There was localized tenderness or pain to palpation of the joints/soft tissues of the cervical spine.  The Veteran did not have muscle spasm or guarding resulting in an abnormal gait or abnormal spine contour.  There was no ankylosis of the cervical spine.

Muscle strength testing of the upper extremities yielded normal findings with the exception of right finger flexion or abduction.  He did not have muscle atrophy.  Reflex and sensory examinations of the upper extremities were also normal.  The examiner determined that there was mild intermittent pain and numbness of both upper extremities, but there were no other signs or symptoms of radiculopathy.

The examiner diagnosed degenerative arthritis, intervertebral disc syndrome, and degenerative disc disease with bilateral upper extremity radiculopathy.  He found that the disability impacted the Veteran's ability to work, noting that the Veteran last worked in 2001 as a mail carrier and he had difficulty pulling a mailbag over his shoulder.  The examiner commented that while pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-up or on repeated use, it was not possible without resorting to speculation to estimate either loss of range of motion or describe loss of function, because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 15 degrees or favorable ankylosis of the entire cervical spine.   See DeLuca, supra; 38 C.F.R. § 4.7.  In this case, however, limitation of flexion to 15 degrees or less or ankylosis has not been shown.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the examiners specifically found that repetition on the range of motion three times did not cause any additional limitation in degree. Consequently, a higher rating is not warranted on this basis.

The record reflects complaint of radiating pain and numbness down the right and left upper extremities.  Separate ratings have been granted for the neurologic dysfunction.  Such issues are not on appeal.  There are no other identified neurologic deficits.  In addition, to the extent that the Veteran complains of right shoulder pain/disability, service connection for this claim has been denied in a separate rating decision.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, there is no evidence of incapacitating episodes as contemplated by the regulation, and neither the lay or medical evidence suggests that there has been physician prescribed bed rest.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for Intervertebral Disc Syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

C. All Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's right knee and cervical spine disabilities is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work. However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorders. Therefore, referral for consideration of an extraschedular rating for any of the disability on appeal is not warranted. 38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's right knee instability and degenerative changes and cervical osteoarthritis, as his symptoms have been primarily the same throughout the appeal period, and finds that the preponderance of the evidence is against the assignment of a rating in excess of 10, 10, and 20 percent for the disabilities, respectively.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  

In this case, the Veteran is service connected for major depressive disorder with psychotic features, rated as 50 percent disabling from December 23, 2009, and as 70 percent disabling from December 29, 2014; cervical osteoarthritis, rated as 20 percent disabling; right knee instability, rated as 10 percent disabling; peripheral neuropathy of the right hand, rated as 10 percent disabling; viral hepatitis, rated as 10 percent disabling; degenerative changes of the right knee, rated as 10 percent disabling; tardive dyskinesia, rated as 10 percent disabling; left upper extremity peripheral radiculopathy, rated as 10 percent disabling; and psoriasis, rated as 10 percent disabling.  His combined evaluation is 70 percent from December 2009, 80 percent from January 2010, and 90 percent from December 2014.  Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a).

On a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, dated in March 2014, the Veteran reported that he worked for the U.S. Postal Service as a mail carrier from 1994 to 2001, and then worked as a self-employed motor coach driver until December 2002.  He reported that he completed 2 years of college education and also had his commercial driver's license as a motor coach operator.  He reported that he went to culinary school in August 2010 but was unable to complete the coursework.  He indicated that he could no longer work as a driver or complete his schooling due to his physical disability and the side effects of his various medications.

In various written statements and during his Board hearing, the Veteran reported that he was unable to work as a mail carrier because of the impact of his service-connected cervical spine, upper extremity, and right knee disabilities and the inability of the Postal Service to accommodate his physical limitations.

As indicated above, VA examiners have noted that the Veteran's cervical spine and right knee disabilities impacted his ability to work in that they caused impairment in lifting, carrying, walking, and climbing stairs.

In addition, on VA examination in September 2010, the examiner indicated that the Veteran showed a movement disorder consistent with tardive dyskinesia including alternating movement of the legs some dyskinetic movement of the tongue and hand. The examiner diagnosed mild to moderate tardive dyskinesia and noted that the disability was due to the numerous antipsychotic agents over a period of several years as a result of psychotic symptomatology of major depressive disorder with psychotic features.

On VA psychiatric examination in December 2014, the examiner noted that the  Veteran's service-connected psychiatric disorder was productive of symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory impairment, circumstantial or stereotyped speech, disturbances of motivation and mood, and persistent delusions or hallucinations.  Overall, he found that the disability caused reduced reliability and productivity.

The medical evidence of record suggests that the Veteran is limited in his ability to perform physical activity and that due to his service-connected psychiatric disability he has occasional inability to perform work-related tasks.   The record also reflects significant side effects from the various medications used to treat his service-connected disabilities.  These impairments are incompatible with his previous work history of working at mail carrier and as a motor coach driver.

As a result of these work limitations caused by service-connected disabilities as reflected in the overall 90 percent combined disability rating, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  

Therefore in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.   


ORDER

Entitlement to a rating in excess of 10 percent for right knee instability is denied.

Entitlement to a rating in excess of 10 percent for degenerative changes of the right knee is denied.

Entitlement to a rating in excess of 20 percent for cervical osteoarthritis is denied.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



REMAND

After review of the claims file, the Board believes that additional development on the claim for service connection for diabetes mellitus, to include as secondary to service-connected disability, is warranted.  

The record reflects that at the time he initially filed his claim for service connection, the Veteran claimed that the disability was due to use of the medication Seroquel, which he used to treat his service-connected psychiatric disorder.  The Veteran was afforded VA examinations in 2011 and 2014 to determine the etiology of the claimed diabetes mellitus.  That examiner determined that the disability was less likely as not secondary to service connected disability.  In rendering the opinion, the examiners address only the effects of Seroquel (Quetiapine), which the Veteran had taken from approximately 2001 to 2004, in considering whether medication used to treat a psychiatric disorder 

Since that time, the Veteran has submitted an additional statement in December 2014 expressing that his claim for secondary service connection was based upon all of the medications used to treat his psychiatric disorder, including Abilify (Aripiprazole), Quetiapine, Risperidone, and Mirtazapine.  He reported that he started taking some of these medications as early as 1993, and took himself off the medications in 2009 or 2010 when he found out about their link to diabetes.  

VA treatment records note diagnosis of diabetes mellitus in October 2005.  In May 2008, it was noted that the Veteran expressed concerns over the medication Aripiprazole, as he had read that it caused diabetes.  The treatment provider noted that they discussed at length the association between some mental illnesses, medications, and diabetes as well as benefits versus risks.  

The Veteran has also submitted a number of internet medical articles discussing a link between various psychiatric medications and increased blood sugar levels, weight gain, and on some occasions, diabetes.

Given the foregoing, the Board must remand the matter of service connection for diabetes mellitus for addendum opinion addressing the relationship, if any, between the claimed diabetes and the Veteran's service-connected disabilities, to specifically include all medications used to treat his psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who provided the August 2014 opinion, or if he is unavailable, refer the file to an appropriate medical professional. The entire claims file must be made available to the designated examiner. If an examination is necessary, one should be provided. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus is proximately due to, caused by, or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected disabilities, to specifically include any medication used to treat his service-connected major depressive disorder with psychotic features, including Abilify (Aripiprazole), Quetiapine, Risperidone, and Mirtazapine.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

The examiner is asked to specifically consider and address the Veteran's statements regarding his use of psychiatric medication and onset of diabetes, and the submitted medical articles addressing various medications and side effects increased blood sugars, weight gain, and development of diabetes.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. 
 
2. Then, the AOJ should readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).


__________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


